Decision reversed, and claim remitted for further consideration, with costs against the State Industrial Board to abide the event, on the ground that an award for loss of earning capacity may be made, under section 15, subdivision 3, paragraph v, of the Workmen’s Compensation Law,* if the Board finds that such loss has been sustained. Van Burk, P. J., Hinman and Crapser, JJ., concur; Hill and Rhodes, JJ., vote to remit upon the ground that the loss of hearing is a schedule loss to which section 15, subdivision 3, paragraph s, applies, and thereunder it is the duty of the Board to fix the proportionate loss of hearing and to make an award therefor as a schedule loss.

 Renum. from ¶ u by Laws of 1929, chap. 301.— Rep.